
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10


Executive officers elected
prior to 12/1/87


BOISE CASCADE CORPORATION

1980 SPLIT-DOLLAR LIFE INSURANCE PLAN

(As Amended Through September 26, 2003)


        1.     Purpose of the Plan. The purpose of the Boise Cascade Corporation
Split-Dollar Life Insurance Plan is to provide those executive officers who
participate in the Plan with an insured death benefit during employment and
after retirement. Executive officers who become a Participant may purchase an
ordinary life insurance policy from a designated insurance carrier. Payment of
policy premiums will be shared by Boise Cascade Corporation ("the Company"), as
described herein.

        Prior to December 1, 1987, the Company designated all executive officers
eligible to participate in the Plan. Beginning December 1, 1987, the Company
intends to continue the Plan in effect as hereafter restated. Eligibility for
participation will not be made available to newly elected executive officers.

        2.     Definitions.

        2.1   Annual Premium.

        (a)   The amount of consideration determined by the Insurance Carrier
for the cost of coverages provided by the Plan. For Plan purposes, the Annual
Premium shall be separated into three components: (i) The Basic Annual Premium
or the Net Annual Premium, as applicable for the relevant year. The Basic Annual
Premium shall be the amount of the Annual Premium for life insurance coverage
determined by the Insurance Carrier's published rate schedule. The Net Annual
Premium shall be the amount of the Basic Annual Premium described above less the
then current Insurance Policy year's dividend, if paid in cash or if allocated
to reduce the Insurance Policy's Annual Premium. The Basic Annual Premium or the
Net Annual Premium, if any, shall be payable as determined in accordance with
the Plan and with the Premium Payment Schedule, attached hereto (or the
Trustee's Payment Schedule, if applicable); (ii) Waiver of Premium shall be the
amount of premium for the waiver of premium on disability benefit, if available,
determined in accordance with the Insurance Carrier's published rate schedule;
and (iii) any Extra Premium for an insurance risk, as determined by the
Insurance Carrier.

        (b)   To the extent that the then current Insurance Policy year's
dividend exceeds the Basic Annual Premium, such amount, if paid in cash in
accordance with the Premium Payment Schedule or Trustee's Payment Schedule
attached hereto, shall be payable to the Company to be applied in accordance
with Subsection 2.4(b).

        2.2   Assignment. An agreement whereby the Participant, or his or her
designee, as owner of the Insurance Policy, sets over certain Insurance Policy
rights to the Company as collateral security for the Company's Corporate Capital
Interest and pursuant to the Plan.

        2.3   Base Salary. The annual Base Salary paid by the Company to a
Participant for services rendered at the time the Participant is eligible to
purchase an Insurance Policy.

        2.4   Change in Control. A Change in Control shall be deemed to have
occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the

--------------------------------------------------------------------------------

Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.4(c)(i) shall not be deemed to be a Change in Control of
the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Section 2.4(c)(i) shall not be deemed to be a Change in
Control of the Company; or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 2.4(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 2.4(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

2

--------------------------------------------------------------------------------

        For purposes of this section and Section 2.17, "Beneficial Owner" shall
have the meaning set forth in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the "Exchange Act").

        For purposes of this section and Section 2.17, "Person" shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that "Person" shall not include (i) the
Company or any of its subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, or (v) an individual, entity or group
that is permitted to and does report its beneficial ownership of securities of
the Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        2.5   Committee. The Executive Compensation Committee of the Company's
Board of Directors or any successor to the Committee.

        2.6   Corporate Capital Interest.

        (a)   During the first 7 policy years of an Insurance Policy, Corporate
Capital Interest shall be the Insurance Policy's Basic Annual Premiums less
(i) the amount of the value of the economic benefit to the Participant set forth
in Subsection 6.1(a) and (ii) policy loan(s) made during the policy year, if
any, plus the prior policy year's Corporate Capital Interest, if any.

        (b)   For the 8th and subsequent policy years, Corporate Capital
Interest shall be the Insurance Policy's Basic Annual Premium or its Net Annual
Premium, if any, whichever is applicable for the relevant year in accordance
with the Premium Payment Schedule or Trustee's Payment Schedule (whichever
governs), less (i) the amount of any dividend in excess of the Basic Annual
Premium paid in cash to the Company in accordance with the Premium Payment
Schedule or Trustee's Payment Schedule (whichever governs) attached hereto, and
(ii) policy loans outstanding, if any, plus the sum of (i) the Scheduled Amount
for the relevant year, if any, and (ii) the prior year's Corporate Capital
Interest, if any.

        2.7   Deferred Compensation and Benefits Trust. The irrevocable trust
(the "DCB Trust") established by the Company with an independent trustee for the
benefit of persons entitled to receive payments or benefits hereunder, the
assets of which will be subject to claims of the Company's creditors in the
event of bankruptcy or insolvency.

        2.8   Effective Date. February 26, 1980.

        2.9   Employee. An individual who receives a Base Salary for personal
services rendered to the Company.

        2.10 Insurance Carrier. The life insurance companies selected to issue
policies under or pursuant to the Plan.

        2.11 Insurance Policy. Any individually purchased whole-life insurance
policy issued by the Insurance Carrier pursuant to the Plan. Unless required
otherwise by the Plan, Insurance Policy terms used herein shall have the same
meaning as in the Insurance Policy. In amplification, but not in limitation, of
the foregoing, such Insurance Policy terms as policy year, dividend, and policy
loan shall have the same meaning as contained in the Insurance Policy.

        2.12 IRC. Internal Revenue Code of 1986, as amended.

3

--------------------------------------------------------------------------------




        2.13 Participant. An Employee of the Company who is designated eligible
to participate in the Plan and who has met all the applicable eligibility
requirements under the Plan.

        2.14 Pension Plan. The Boise Cascade Corporation Pension Plan for
Salaried Employees, as amended from time to time.

        2.15 Plan. This Boise Cascade Corporation Split-Dollar Life Insurance
Plan.

        2.16 Plan Administrator. The Company's Salaried and Executive
Compensation Manager, P.O. Box 50, Boise, Idaho 83728-0001, unless a different
person is subsequently designated as Plan Administrator in a resolution adopted
by the Board of Directors of the Company and such person accepts the
designation.

        2.17 Potential Change in Control. A Potential Change in Control shall be
deemed to have occurred if (a) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control of
the Company; (b) the Company or any Person publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control of the Company; (c) any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 9.5% or more
of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company's then outstanding securities, provided
that securities acquired directly from the Company shall not be included unless
the Person acquires additional securities which, when added to the securities
acquired directly from the Company, exceed 9.5% of the Company's then
outstanding shares of common stock or the combined voting power of the Company's
then outstanding securities; or (d) the Board adopts a resolution to the effect
that a Potential Change in Control has occurred.

        2.18 Premium Payment Schedule. The schedule of Insurance Policy premiums
payable by the Company, as specified on the form attached hereto.

        2.19 Retirement. The termination of employment of a Participant, for
reasons other than death or total disability (as defined in the Pension Plan),
at any time after the Participant has attained age 55 with 10 or more years of
service (as defined in the Pension Plan).

        2.20 Scheduled Amount. An additional dollar amount recoverable by the
Company at the Insurance Policy's paid-up date, added annually over the period
to such date, to be added to the Corporate Capital Interest pursuant to
Section 2.6.

        2.21 Trustee's Payment Schedule. The schedule of Insurance Policy
premiums payable by the Trustee of the Deferred Compensation and Benefits Trust
after a Change in Control, as specified on the form attached hereto.

        3.     Administration and Interpretation of the Plan.

        3.1   Plan Administrator. The Committee shall have final discretion,
responsibility, and authority to administer and interpret the Plan. This
includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Committee may also adopt any
rules it deems necessary to administer the Plan. The Committee's
responsibilities for administration and interpretation of the Plan shall be
exercised by Company employees who have been assigned those responsibilities by
the Company's management. Any Company employee exercising responsibilities
relating to the Plan in accordance with this section shall be deemed to have
been delegated the discretionary authority vested in the Committee with respect
to those responsibilities, unless limited in writing by the Committee. Any
Participant may appeal any action or decision of these employees to the
Company's General Counsel and may request that the Committee reconsider
decisions of the General Counsel. Claims for benefits under the Plan and

4

--------------------------------------------------------------------------------

appeals of claim denials shall be in accordance with Section 9. Any
interpretation by the Committee shall be final and binding on the Participants.

        3.2   Insurance Carrier. The Insurance Carrier shall be responsible for
all matters relating to any Insurance Policy. Not in limitation, but in
amplification of the foregoing, the Insurance Carrier shall decide whether it
will issue an Insurance Policy on the life of a Participant who has otherwise
met all of the Plan's eligibility requirements.

        4.     Eligibility to Participate. In order to become a Participant in
the Plan, an Employee must meet all of the following requirements:

        (a)   Be an executive officer prior to December 1, 1987;

        (b)   Make application in the manner set by the Plan Administrator;

        (c)   Meet the insurability requirements of the Insurance Carrier; and

        (d)   Sign all documents, including the Assignment, presented by the
Plan Administrator necessary or appropriate to carry out the intent of the Plan.

        5. Benefits.

        5.1   Purchase of Insurance. Each Employee designated eligible to
participate in the Plan (or such third party as he or she may designate and who
is acceptable to the Company and the Insurance Carrier) may apply for and
purchase an Insurance Policy funded in the manner set forth in Section 6. The
face amount of the Insurance Policy for each Participant shall be based upon the
Participant's Base Salary and chronological age (at the time specified in
Section 5.2), in accordance with the following schedule, less $50,000.

Through Age 45   Six Times Base Salary Age 46 - 50   Five Times Base Salary Age
51 - 55   Four Times Base Salary Age 56 to Retirement   Three Times Base Salary

The face amount of the Insurance Policy shall be rounded up to a multiple of
$10,000, where necessary.

        5.2   Timing of Purchase of Insurance. The right of a Participant (or
his or her designee) to purchase an Insurance Policy under the Plan is granted
only upon the initial adoption of the Plan, initial eligibility of the
Participant under the Plan, or when a Participant is moved to a job in a higher
salary range which, in applying the schedule set forth in Section 5.1 at the
Participant's then current age and Base Salary, would result in a minimum
face-amount benefit increase of $50,000, provided, however, that no Insurance
Policy may be purchased on or after December 1, 1987, and provided, further,
that no increase shall take place after a Participant reaches age 60. Since
participation under the Plan involves the purchase of an Insurance Policy which
is subject to the Participant's insurability, the Company does not guarantee
that each Participant will be able to acquire an Insurance Policy pursuant to
this Plan.

        5.3   Amount of Death Benefit. The death benefit shall be paid from the
Insurance Policy. The amount of the death benefit payable to the Participant's
beneficiary shall be subject to the Assignment. In addition, the Participant
shall receive a $50,000 death benefit pursuant to the Boise Cascade Group Life
Insurance Plan.

        5.4   Beneficiary Designation. The death benefit is payable to the
beneficiary or beneficiaries designated by the owner of the Insurance Policy. If
no beneficiary is designated, the beneficiary shall be the person or persons
entitled to the death benefit under the terms of the Insurance Policy or
applicable state law, whichever governs.

5

--------------------------------------------------------------------------------




        5.5   Payment of Death Benefit. The death benefits shall be paid upon
the submission to the Insurance Carrier of the appropriate proof of death and a
claim for benefits.

        6.     Contributions and Funding.

        6.1   The First Seven Policy Years. During the first 7 policy years, the
responsibility for the payment of the premiums shall be allocated as follows:

        (a)   Responsibility of Participant.

        (1)   The "value of the economic benefit" to the Participant as
determined pursuant to Internal Revenue Service rules in accordance with a table
approved by the Internal Revenue Service. During the first 7 policy years, this
amount shall be paid by the Company on behalf of the Participant and treated as
compensation to the Participant.

        (2)   Any Extra Premium which is in excess of 40% of the Basic Annual
Premium.

        (b)   Responsibility of Company.

        (1)   The difference between the Basic Annual Premium and that portion
for which the Participant is responsible pursuant to Subsection 6.1(a)(1).

        (2)   (i) Any Extra Premium in an amount up to 40% of the Basic Annual
Premium and (ii) any premium for Waiver of Premium.

        The Company shall, at its option, have the authority to borrow against
the Insurance Policy up to an amount not to exceed the Corporate Capital
Interest. However, the Company shall pay to the Insurance Carrier no fewer than
4 Annual Premiums during the first 7 policy years, and in no event shall it
borrow an amount greater than the sum of 3 years' payments described in
Subsection 6.1(b)(1). All interest payments as a result of such borrowing shall
be the responsibility of the Company.

        6.2   Subsequent Policy Years. The Company, at the beginning of the 8th
policy year, shall repay the Insurance Policy loan previously made pursuant to
Subsection 6.1(b)(2). The Company shall participate in the funding for the
payment of the Annual Premiums on the Insurance Policy until the policy
anniversary date on which the Insurance Policy becomes a paid-up contract.
During such period, the responsibility for the payment of premiums shall be
allocated as follows:

        (a)   Responsibility of the Participant.

        (1)   The tax on the "value of the economic benefit" as determined
pursuant to Internal Revenue Service rules in a manner approved by the Internal
Revenue Service. The dollar amount of the "value of the economic benefit" shall
be treated as taxable compensation to the Participant.

        (2)   Any Extra Premium which is in excess of 40% of the Basic Annual
Premium.

        (b)   Responsibility of the Company.

        (1)   (a) The Insurance Policy's Basic Annual Premium, or its Net Annual
Premium, if any, as applicable for the relevant year; (b) any Extra Premium in
an amount up to 40% of the Basic Annual Premium; and (c) any premium for Waiver
of Premium.

        (2)   Except in the event of a Change in Control, the Company shall, at
its option, have the authority to borrow against the Insurance Policy up to an
amount not to exceed the Corporate Capital Interest, as provided for in the
Assignment. All interest payments as a result of such borrowing shall be the
responsibility of the Company.

        (3)   Immediately upon a Potential Change in Control or upon a Change in
Control, the Company shall repay Insurance Policy loans, if any, and shall not
make any policy

6

--------------------------------------------------------------------------------




loans, as otherwise provided for in Subsection 6.2(b)(2), within a 1-year period
after a Potential Change in Control, or at any time after a Change in Control,
except upon the date specified in Section 6.3.

        6.3   Termination of Company Funding. Notwithstanding any other
provisions in this Plan, and except in the event of or after a Change in
Control, the Company shall terminate its participation in the funding of the
Insurance Policy on the first of the following events:

        (a)   The date the Insurance Policy becomes a paid-up contract;

        (b)   The death of a Participant; or

        (c)   The termination of employment of a Participant other than by death
or retirement; however, at the Company's sole discretion, it may continue its
participation in the funding until the date the Insurance Policy becomes a
paid-up contract.

        In the event of a termination described in (a) above, the Company will
recover its Corporate Capital Interest by Insurance Policy loan and release its
interest in the Insurance Policy.

        In the event of a termination described in (b) above, the Company shall
recover its Corporate Capital Interest out of the death benefit of the Insurance
Policy. Thereafter, the Participant's beneficiary shall succeed to full control
of the balance of the proceeds.

        In the event of a termination described in (c) above, the Participant
may purchase any portion of the Company's Corporate Capital Interest in the
Insurance Policy pursuant to terms as established by the Plan Administrator. Any
amount purchased shall result in the Company's recovery of its Corporate Capital
Interest equal to the amount purchased. Any portions of the Insurance Policy not
purchased by the Participant shall be treated in a manner deemed appropriate by
the Plan Administrator. The provisions of Subsection 6.3(c) shall be subject to
any applicable severance agreement between the Company and the Participant.

        6.4   Company Release and Reassignment. Upon any termination of company
funding, the Company will release Insurance Policy rights granted to it by the
Assignment. Thereafter, the Company shall have no involvement whatsoever, direct
or indirect, in the Insurance Policy. From such date, the Participant shall be
solely responsible for the payment of any premium and Insurance Policy loan
interest due.

        7.     Disqualification and Reduction, Loss, Forfeiture, or Denial of
Benefits. The benefits to be provided under this Plan will not be available to
an Employee upon any of the following events:

        (a)   Except in the event of a Change in Control, the Company may, at
any time, amend or terminate the Plan, provided that the Company may not reduce
or modify the level of benefits provided to the Participant prior to the
amendment or termination without prior consent of the Participant;

        (b)   If the Plan is terminated, whether as to all Participants or as to
an individual Participant, a Participant shall be able to preserve and continue
the Insurance Policy on his or her life by paying the Company its Corporate
Capital Interest. Thereafter, the Participant will be responsible for all future
premiums and Insurance Policy loan interest due;

        (c)   After any termination of Company Funding, policy benefits may be
reduced or terminated with respect to a Participant if not properly funded by
the Participant; or

        (d)   The amount of a Participant's death benefits may vary each year.
Not in limitation, but in amplification of the foregoing, the amount of policy
dividends of the Insurance Policies and the amount of the Corporate Capital
Interest may vary the death benefits.

7

--------------------------------------------------------------------------------




        8.     Deferred Compensation and Benefits Trust. Upon the occurrence of
a Change in Control of the Company or at any time thereafter, the Company, in
its sole discretion, may transfer to the DCB Trust cash, marketable securities,
or other property acceptable to the trustee to pay the Company's obligations
under this Plan in whole or in part (the "Funding Amount"). Any cash, marketable
securities, and other property so transferred shall be held, managed, and
disbursed by the trustee subject to and in accordance with the terms of the DCB
Trust. In addition, from time to time, the Company may make additional transfers
of cash, marketable securities, or other property acceptable to the trustee as
desired by the Company in its sole discretion to maintain or increase the
Funding Amount with respect to this Plan. The assets of the DCB Trust, if any,
shall be used to pay benefits under this Plan, except to the extent the Company
pays such benefits. The Company and any successor shall continue to be liable
for the ultimate payment of those benefits.

        8.1   Trustee's Rights and Obligation. In the event of a Change in
Control, the trustee for the DCB Trust shall at all times thereafter be
obligated for amounts payable in accordance with the Trustee's Payment Schedule,
to the extent the DCB Trust is funded pursuant to Section 8. The Company shall
notify the Insurance Carrier of a Change in Control.

        8.2   Plan Funding. In the event of a Change in Control, the Company
shall be required to participate in the funding of each Insurance Policy until
the date the Insurance Policy becomes a paid-up contract.

        8.3   Termination of Funding. In the event of and after a Change in
Control, the Trustee shall be required to continue the funding of the Insurance
Policy until the later of (a) the applicable date specified in Subsections
6.3(a) or 6.3(b), whichever is earlier, or (b) the date specified in any
severance agreement between the Company and the Participant.

        8.4   Amendment and Termination. In the event of and after a Change in
Control, the Plan may not be amended or terminated and a Participant shall have
the right to rely on the continuation of the Funding of an Insurance Policy as
provided in Section 8.

        9.     Claim Procedure. All death benefits provided under the Plan are
to be paid from the Insurance Policies. The Company has adopted the claim
procedure established by the Insurance Carrier as a claim procedure for the
Plan. The beneficiary of the policy proceeds must file a claim for benefits with
the Insurance Carrier in whatever form the Insurance Carrier may reasonably
require. If the Insurance Carrier denies the claim, the beneficiary who wants to
have that denial reviewed will have to follow the Insurance Carrier's claims
review procedure. The Company shall have no liability in the event an Insurance
Carrier denies a beneficiary's claim for benefits.

        10.   Miscellaneous.

        10.1 Employment Not Guaranteed by Plan. This Plan is not intended to and
does not create a contract of employment in any manner. Employment with the
Company is at will, which means that either the employee or the Company may end
the employment relationship at any time and for any reason. Nothing in this Plan
changes or should be construed as changing that at-will relationship.

        10.2 Taxes. The Company shall deduct from each Participant's
compensation all applicable federal or state taxes that may be required by law
to be withheld resulting from the Company's funding of the Insurance Policy
under the Plan.

        10.3 Governing Law. The Plan shall be construed according to the laws of
the state of Idaho.

        10.4 Form of Communication. Any election, application, claim, notice, or
other communication required or permitted to be made by a Participant to the
Committee or the Company shall be made in writing and in such form as the
Company may prescribe. Such communication shall be

8

--------------------------------------------------------------------------------




effective upon receipt by the Company's Salaried and Executive Compensation
Manager at 1111 West Jefferson Street, P.O. Box 50, Boise, Idaho 83728-0001.

        10.5 Amendment and Termination. Except after a Change in Control, the
Board of Directors may, at any time, amend or terminate the Plan. At any date of
termination not preceded by a Change in Control, a Participant shall be entitled
to preserve and continue the Insurance Policy in accordance with Subsection
6.3(c).

        10.6 Agent for Service of Process. The Plan Administrator is designated
as the agent to receive service of legal process on behalf of the Plan.

        10.7 Constructional Rules. When appropriate, the singular as used in
this Plan shall include the plural, and vice versa.

        11.   Statement of ERISA Rights. Each Participant in the Plan is
entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974 (ERISA). ERISA provides that all Participants shall be
entitled to:

        (a)   Examine, without charge, at the Plan Administrator's office all
Plan documents.

        (b)   Obtain copies of all Plan documents and other Plan information
upon written request to the Plan Administrator. The Plan Administrator may make
a reasonable charge for the copies.

        (c)   File suit in a federal court if any materials requested are not
received within 30 days of the Participant's request, unless the materials were
not sent because of matters beyond the control of the Plan Administrator. The
court may require the Plan Administrator to pay up to $100 for each day's delay
until the materials are received.

        In addition to creating rights for Participants, ERISA imposes
obligations upon the persons who are responsible for the operation of the Plan.
As "fiduciaries," these persons must act solely in the interest of the
Participants, and they must exercise prudence in the performance of their Plan
duties. Fiduciaries who violate ERISA may be removed and required to make good
any losses they have caused the Plan. The Company may not fire, discriminate
against, or prevent a Participant from obtaining a welfare benefit or exercising
his or her rights under ERISA. If a Participant is improperly denied a welfare
benefit in full or in part, he or she has a right to file suit in a federal or
state court. If Plan fiduciaries are misusing the Plan's money, a Participant
has a right to file suit in a federal court or request assistance from the U.S.
Department of Labor. If a Participant is successful in the lawsuit, the court
may, if it so decides, require the other party to pay his or her legal costs,
including attorneys' fees.

        If a Participant has any questions about the foregoing or his or her
rights under ERISA, the Participant should contact the Plan Administrator or the
nearest area office of the U.S. Labor-Management Service Administration,
Department of Labor.

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.10



BOISE CASCADE CORPORATION 1980 SPLIT-DOLLAR LIFE INSURANCE PLAN (As Amended
Through September 26, 2003)
